Title: New York Assembly. Remarks on an Amendment to an Act Relative to Debts Due Persons Within the Enemy’s Lines, [12 April 1787]
From: Hamilton, Alexander
To: 


[New York, April 12, 1787]
Went into a committee on the bill to repeal the citation acts.…
Mr. Hamilton advocated the bill with great ability and candor; he mentioned the bad effects of the present laws; the difficulties that the courts of justice threw in the way of them—and the impossibility ever to amend them is such a manner as to have them acted upon. He urged the influence the opinion of our courts ought to have on the legislature. The courts were not interested, and then decision were perfectly impartial. He asked if the southern district of the state, instead of having fared tolerably well, had been ruined, would the legislature have compelled their debtors who were without the lines to have paid additional sums. This he did not believe. And why then, said he, compell the creditors to take a less sum. He mentioned that in several instances, the severity of the law fell on gentlemen who were attached to the American cause, and who had acted meritoriously in the revolution. It was certainly not right to view all the creditors as enemies. Remarking on the ill effects of the legislature interfering in private contracts, and the violation of public faith which it occasioned, he observed, that it would destroy all credit; and be the means of injuring many whom the legislature had intended to benefit.
